2:19-cv-02148-CSB-EIL # 34-1   Page 1 of 3                                E-FILED
                                             Monday, 27 January, 2020 02:04:27 PM
                                                     Clerk, U.S. District Court, ILCD




           EXHIBIT A
        2:19-cv-02148-CSB-EIL # 34-1            Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 WYLESHA AYRES,                                 )
                                                )
                        Plaintiff,              )
                                                )
                        v.                      ) Case No. 19-cv-2148
                                                )
 SHERIFF DEPUTIES CORY                          ) Magistrate Judge Eric I. Long
 CHRISTENSEN, CODY FLOYD,                       )
 CHAMPAIGN COUNTY SHERIFF’S                     )
 OFFICE, and CHAMPAIGN COUNTY,                  )
 ILLINOIS,                                      )
                                                )
                        Defendants.             )

                                     NOTICE OF DEPOSITION

TO:    Champaign County Sheriff’s Office
       c/o Keith E. Fruehling, Bryan J. Vayr
       HEYL, ROYSTER, VOELKER & ALLEN
       301 N. Neil St. - Suite 505
       P.O. Box 1190
       Champaign, IL 61820
       kfruehling@heylroyster.com, bvayr@heylroyster.com

        YOU ARE HEREBY NOTIFIED that pursuant to Fed. R. Civ. Pro. 30(b)(6) the
undersigned wishes to depose a representative of the Champaign County Sheriff’s Office
(“Defendant”) competent and authorized to bind and testify on behalf of Defendant regarding its
written and unwritten policies, practices, and training during the time period of May 8, 2019 to the
present day that govern situations where a male employee of Defendant deems it necessary to
search the physical body of a female citizen, including but not limited to the factual predicate
necessary for such a search, the mechanics of how such a search is to be conducted, by whom, and
how such a search must be documented.

        This deposition shall take place on February 5, 2020 at 10:00 a.m. before a certified court
reporter at Area Wide Reporting Service, 301 W. White, Champaign, IL 61820. Any documents
that Defendant’s corporate representative may rely in support of his or her testimony pursuant to
this notice should be produced to counsel for plaintiff no later than one week before the deposition.

DATED: January 2, 2020

                                                      Respectfully submitted,
                                                      /s/ Shneur Nathan
                                                      Shneur Nathan
       2:19-cv-02148-CSB-EIL # 34-1        Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above and foregoing NOTICE OF

DEPOSITION was served on the following parties, via electronic mail, on January 2, 2020.


Keith E. Fruehling
Heyl, Royster, Voelker & Allen
301 N. Neil St., Suite 5050
P.O. Box 1190
Champaign, IL 61824-1190
(217) 344-0060
kfruehling@heylroyster.com

Brian Vayr
Heyl, Royster, Voelker & Allen
301 N. Neil St., Suite 5050
P.O. Box 1190
Champaign, IL 61824-1190
(217) 344-0060
bvayr@heylroyster.com



                                                 /s/ Shneur Nathan
                                                 Shneur Nathan




Shneur Z. Nathan
Avi T. Kamionski
Natalie Adeeyo
Matthew Mc Carter
NATHAN & KAMIONSKI LLP
33 W. Monroe St., Suite 1830
Chicago IL 60603
312-612-1955



                                             2
